DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see amendment, filed November 13, 2020, with respect to the rejection(s) of claim(s) 1-7 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kulak et al., (WO 2014/096136) in view of Edman et al., (US 2018/0148710) under 35 U.S.C. 103.  With respect to claim 1, Applicant has amended the claim to recite a separator comprising a porous matrix to immobilize a polypeptide, and an electrophoretic transport mechanism to move a sample to a product chamber.  The Examiner acknowledges that reference to Kulak et al., do not teach an electrophoretic transport mechanism, thus the reference no longer anticipates the claim.  With respect to claim 15, Applicant has amended the claim to recite a transport mechanism, and a controller to activate the transport mechanism.  The Examiner acknowledges that reference to Kulak et al., do not teach a controller, thus the reference no longer anticipates the claim.  The Examiner notes that reference to Edman et al., is newly cited, thus the Examiner will limit the discussion of its teachings to the rejection below, as Applicant has not had an opportunity to review the reference.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.

For claim 1, the Examiner is unable to determine if Applicant intends to recite the electrophoretic transport mechanism being a component of the separator, or if the transport mechanism is separate from the separator.  The claim is presented with the separator comprising an electrophoretic transport mechanism; however, paragraph 0040 of the pre-grant publication recites the transport mechanism separate from the separator.  As such, the Examiner is unable to determine if Applicant intends to recite the separator comprising an electrophoretic transport mechanism, or if the electrophoretic transport mechanism is a separate component of the device.
For claims 15, 18, and 29, the Examiner notes that the “when” clauses are directed to conditions that may be intended to occur during a process of using the apparatus; however, the conditions recited in the “when” clauses are not requirements as they recite the intended use of the apparatus.  Applicant is reminded that in claims directed to a device, patentability is determined by the structural features of the device and not its intended use.
The Examiner contends that the phrase “enlarged polypeptides” recited throughout the claims is vague as one of ordinary skill in the art would be unable to determine what constitutes enlarged polypeptides.  The specification does not provide a definition or explanation of what constitutes enlarged, nor does the specification provide a size range by which one determines if a polypeptide is enlarged.  As such, the Examiner will consider any sized protein as meeting the “enlarged polypeptide” limitation.  Additionally, the Examiner notes that the “enlarged 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: porous matrix in claim 1, transport mechanism and controller in claims 15, 16, 18, 19, and product chamber, and separator in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 22 and 26-28, the claims are indefinite because the Examiner is unclear which capture moiety is denoted as the first capture moiety and which is intended to be denoted as the second capture moiety.  Paragraph 0017 of the instant specification (pre-grant publication 20190056299) recites histidine as the first capture moiety, which implies the nickel is the second capture moiety.  However, as presented, claims 22 and 26-28 recite nickel as the first capture moiety and histidine as the second capture moiety.  As such, the Examiner is unable to determine if the specification or the claims recite the correct orientation of the capture moieties.  Additionally, it is unclear if Applicant intends for the first and second capture moieties to be interchangeable with respect to the first and second designation.  For the purposes of examination, the Examiner will consider any arrangement of nickel and histidine as meeting the first and second capture moiety arrangement recited in the claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584).
Regarding claim 1, Kulak et al., teach a reaction vessel comprising a preparation container (reaction chamber, paragraphs 0041, 0046, figure 2 #102) containing an enzyme (paragraph 0060), a separator comprising a porous matrix (paragraphs 0029-0031, 0043, figures 1 and 2 #104), and a receiving chamber (product chamber, paragraphs 0046, 0047, figure 2 #200) wherein the separator is located between the preparation container and the receiving chamber (figure 2). Kulak et al., also teach the preparation container having a self-sealing lid which is punctured to introduce the sample to the preparation container. The Examiner is reading the self-sealing lid on the claimed port as Applicant has not provided any structural limitations to 
Edman et al., teach a device for molecular biological reactions, analyses, and diagnostics comprising a reaction chamber (figure 1), product chamber (figure 1), a porous matrix (figure 1), and an electrophoretic transport mechanism (column 14 lines 10-15, column 17 lines 14-20).  Edman et al., teach that it is advantageous to utilize electrophoresis to separate molecules as a means of selectively concentrating specific charged entities at a desired test site (column 14 lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., to utilize an electrophoretic transport mechanism in order to utilize electrophoresis to selectively concentrate specific charged entities at a desired test site as taught by Edman et al.
For claim 5, Kulak et al., teach the surface of the chromatography medium acting as a filtration surface (paragraph 0043), which reads on the claimed size exclusion chromatography separator.
For claim 6, Kulak et al., teach a screw thread (receiver) that connects the preparation and receiving chambers (paragraph 0048, figure 2 #108).
For claims 7 and 21-24, Edman et al., teach a first capture moiety in a reaction chamber, and a second capture moiety located in a separator (column 13 lines 23-32, column 27 lines 7-32).  With respect to claim 7, the Examiner notes that metal cations taught by Edman move into the semipermeable membrane, thus the Examiner contends that this teaching reads on the claimed second capture moiety “carried” by the separator.  Additionally, the Examiner notes that reference to Edman et al., teach capture moieties identical to that of the instant claims, namely histidine and nickel.
Claims 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584). 
Regarding claim 15, Kulak et al., teach a reaction vessel comprising a preparation container (reaction chamber, paragraphs 0041, 0046, figure 2 #102) containing an enzyme (paragraph 0060), a separator comprising a porous matrix (paragraphs 0029-0031, 0043, figures 1 and 2 #104), and a receiving chamber (product chamber, paragraphs 0046, 0047, figure 2 #200) wherein the separator is located between the preparation container and the receiving chamber (figure 2). Kulak et al., also teach the preparation container having a self-sealing lid which is punctured to introduce the sample to the preparation container. The Examiner is reading the self-sealing lid on the claimed port as Applicant has not provided any structural limitations to describe the port. The Examiner notes that the self-sealing lid is a port in that it allows for introduction of sample into the preparation chamber. Additionally, the Examiner notes that independent claim 1 does not preclude a sealed port, thus it is wholly reasonable to read the self-
Edman et al., teach a device for molecular biological reactions, analyses, and diagnostics comprising a reaction chamber (figure 1), product chamber (figure 1), a porous matrix (figure 1), and an electrophoretic transport mechanism (column 14 lines 10-15, column 17 lines 14-20).  Edman et al., also teach the device comprising an onboard controller (column 47 lines 7-10).  Edman et al., teach that it is advantageous to utilize provide a controller as a means of solving problems related to fabrication techniques, materials compatibilities, and cost effectiveness when making the device (column 47 lines 10-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., to utilize a controller in order to solve problems relating to fabrication, materials compatibilities, and cost effectiveness as taught by Edman et al.
Regarding claims 16, 18, and 19, the Examiner notes that the claims recite the intended use of the controller without providing any structural limitations.  As such, the Examiner contends that the controller taught by Edman et al., is fully capable of performing the functions recited in the claims.
Claims 25-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584).
Regarding claim 25, Kulak et al., teach a reaction vessel comprising a preparation container (reaction chamber, paragraphs 0041, 0046, figure 2 #102) containing an enzyme (paragraph 0060), a separator comprising a porous matrix (paragraphs 0029-0031, 0043, figures 1 and 2 #104), and a receiving chamber (product chamber, paragraphs 0046, 0047, figure 2 #200) wherein the separator is located between the preparation container and the receiving chamber (figure 2). Kulak et al., also teach the preparation container having a self-sealing lid which is punctured to introduce the sample to the preparation container. The Examiner is reading the self-sealing lid on the claimed port as Applicant has not provided any structural limitations to describe the port. The Examiner notes that the self-sealing lid is a port in that it allows for introduction of sample into the preparation chamber. Additionally, the Examiner notes that independent claim 1 does not preclude a sealed port, thus it is wholly reasonable to read the self-sealing lid of Kulak et al., on the claimed port. With respect to the protein degradation product, the Examiner notes that the limitation represents the material worked upon by the claimed device, and does not impart patentability to the claims (see MPEP 2115). Furthermore, the Examiner contends that the phrases “to react,” “to retain,” and “to transport” represent the intended use of the claimed device, and therefore is not given patentable weight in the claims.  Kulak et al., do not teach a first capture moiety and a second capture moiety.
Edman et al., teach a device for molecular biological reactions, analyses, and diagnostics comprising a reaction chamber (figure 1), product chamber (figure 1), a porous matrix (figure 1), and an electrophoretic transport mechanism (column 14 lines 10-15, column 17 lines 14-20). Edman et al., also teach a first capture moiety in a reaction chamber, and a second capture moiety located in a separator (column 13 lines 23-32, column 27 lines 7-32).  Edman et al., teach 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., to include first and second capture moieties in order to accelerate and stabilize hybridization reactions as taught by Edmann et al.
Regarding claims 26-28 and 32, Edman et al., teach the first and second capture moieties being histidine and nickel (identical to the instant claims) wherein a first capture moiety in a reaction chamber, and a second capture moiety located in a separator (column 13 lines 23-32, column 27 lines 7-32).  With respect to claim 7, the Examiner notes that metal cations taught by Edman move into the semipermeable membrane, thus the Examiner contends that this teaching reads on the claimed second capture moiety “carried” by the separator.  Additionally, the Examiner notes that the claims are being read in light of the rejection under 35 U.S.C. 112(b) where it is unclear which moiety is considered as the first capture moiety and the second capture moiety.  As detailed above, the instant specification differs from the claims with respect to which capture moiety is denoted as the first capture moiety and the second capture moiety.  As such, the Examiner is unable to determine which moiety is intended to be the first capture moiety and the second capture moiety.
Regarding claims 29 and 30, Edman et al., teach the device comprising an onboard controller (column 47 lines 7-10).
Claims 17, 20, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584) as applied to claims 1, 15, and 25 above, and further in view of Childers et al., (US 2004/0086872).
Regarding claims 17, 20, and 31, Kulak et al., in view of Edman et al., do not teach a temperature control system comprising a heater, a sensor, and a controller.
Childers et al., teach a microfluidic system for processing and analysis of nucleic acids comprising a control apparatus that utilizes sensors to monitor temperature within a reaction cartridge (paragraphs 0034, 0036, 0051, 0116, 0118).  Childers et al., teach that it is advantageous to provide a temperature control system as a means of sensing and modifying properties of a fluid within a fluid compartment (paragraph 0116).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., in view of Edman et al., to include a temperature control system comprising a heater, a sensor, and a controller in order to sense and modify properties of a fluid in a fluid compartment as taught by Childers et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798